Citation Nr: 0123430	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for organic brain syndrome.


WITNESS AT HEARING ON APPEAL

Appellant



                                              REPRESENTATION 

Appellant represented by: AMVETS


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active service from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the veteran's claim for 
service connection for organic brain syndrome.  This case was 
previously remanded by the Board in February 1999, and in 
February 2000, the Board issued a decision denying service 
connection for organic brain syndrome.  The veteran, through 
his attorney, appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
granted a November 2000 joint motion to vacate and remand the 
February 2000 Board decision.  The claim is again before the 
Board.

At the time of the February 2000 Board decision, the veteran 
was represented by a service organization.  The veteran 
retained an attorney to represent him before the Court.  
Following the November 2000 Court order that granted the 
November 2000 joint motion, the Board sent the veteran 
correspondence asking him to clarify representation, as 
different regulations govern representation before the Board 
and the Court.  In March 2001, the veteran informed the Board 
that the attorney retained for Court representation did not 
represent him before the Board.  The Board subsequently sent 
a letter to the veteran, informing him that, if he had 
previously authorized a veterans service organization to 
represent him, such representative would be provided an 
opportunity to present argument on his behalf.  The record 
shows that the veteran had previously appointed AMVETS to 
represent him, and that organization presented additional 
written argument in August 2001.


FINDING OF FACT

Organic brain syndrome was not present during service or for 
many years thereafter, and there is no medical evidence to 
suggest a causal link between the claimed disability and any 
incident of service.
CONCLUSION OF LAW

Organic brain syndrome was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations when it adjudicated the 
case below, VA's duties under this law have been fulfilled.  
The RO notified the veteran of what evidence was needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The veteran has not identified any 
pertinent evidence that has not already been collected for 
review by VA.  Accordingly, no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The central rationale underlying the joint motion and 
subsequent Court order was that the February 2000 Board 
decision denied the veteran's claim for service connection as 
not well grounded, and that the Act has since eliminated that 
judicial doctrine.  The joint motion and Court order did not 
specify any potential developmental deficiencies in the 
February 2000 Board decision.  For the reasons that follow, 
the Board does not find that further development is required 
to comply with the heightened duty to assist mandated by the 
Act or to comply with the Court's order with regard to the 
veteran's claim for service connection.  For these reasons, 
the Board sees no prejudice to the veteran in adjudicating 
the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initially, the veteran was provided a statement of the case 
in September 1997, which then characterized the issue as 
entitlement to service connection for an organic brain 
disorder on the basis of new and material evidence, and 
numerous supplemental statements of the case thereafter, 
including an August 1999 supplemental statement of the case 
that more appropriately characterized the issue as 
entitlement on a de novo basis.  The Board can reasonably 
find that these RO-issued documents more than adequately 
informed the veteran of the evidence required to successfully 
prosecute his claim for service connection for organic brain 
syndrome, and as a corollary, informed him of the evidence 
that was missing.  It is clear that the RO considered all of 
the relevant evidence and law and regulations, and there is 
no indication that there is any additional pertinent evidence 
that has not been obtained.

Private medical records have been obtained during the course 
of the veteran's claims chronicling the veteran's treatment 
for his organic brain syndrome.  The veteran was also 
provided numerous VA examinations to determine the etiology 
and extent of his organic brain syndrome.  Under such 
circumstances, the Board finds that there is no duty to 
obtain a nexus examination and opinion.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
organic diseases of the nervous system, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, one year, is sufficient to 
establish service connection.  See 38 C.F.R. §§ 3.307, 3.309; 
Traut v. Brown, 6 Vet. App. 498, 502 (1994).

The veteran contends that he had a preexisting brain disorder 
that was aggravated during service.  He was afforded a 
hearing before an RO hearing officer in December 1997, where 
he testified that his active service was very difficult for 
him.  He stated that he attended school during his service in 
Europe, and that while he participated, he could not apply 
the material.  The veteran continued that he spoke with his 
unit's commander during his service, and his unit commander 
could not understand his inability to learn material.  The 
veteran also testified that he was injured during his service 
as a result of lack of balance.  Finally, he said that when 
completing his separation examination report, he was 
encouraged to deny any significant medical history, or his 
release from active service would be delayed.  In December 
1996, the veteran submitted photocopies of some of his 
service personnel records reflecting that he could not pass a 
course on wheeled vehicle mechanics.  

The service medical records show no organic brain disease.  
The veteran reported a history of a 1957 skull fracture at 
the time of his July 1966 entrance examination.  The service 
department examiner questioned whether the injury was in fact 
a skull fracture but the history of a remote head injury was 
recorded.  The veteran's July 1969 separation examination 
report again noted a history of a skull fracture (this time 
in 1958) during the veteran's childhood, but the service 
department physician stated that there were no complications 
or sequelae from this.  The clinical evaluation portion of 
both the July 1966 entrance and July 1969 separation 
examination reports noted that the veteran's neurological and 
psychiatric systems were normal.  On the report of medical 
history portion of the separation examination report, the 
veteran apparently initially indicated a history of eye, ear, 
and hearing loss problems, as well as a history of a head 
injury, but he later redacted the affirmative answers, and 
denied significant pertinent history.  The remainder of 
service medical records did not note neurological or 
psychiatric complaints.  

In conjunction with this claim, the veteran informed the RO 
that he sought treatment for his skull fracture at the Timken 
Mercy Medical Center.  In October 1987, the RO asked that 
facility for treatment records relating to the 1957 (or 1958) 
accident and treatment.  However, in correspondence received 
in November 1987, the Timken Mercy Medical Center informed 
the RO that medical records were maintained for only 20 and 
that these records were thus no longer available.

In August 1987 correspondence, the veteran's private neuro-
psychiatrist, Alok B. M.D., informed the State of Ohio Bureau 
of Vocational Rehabilitation that the veteran had sought 
treatment for coordination problems.  The veteran informed 
Dr. B. that he suffered a skull fracture at the age of 11.  
While he recovered substantially, the veteran informed Dr. B. 
that he could no longer play school sports because of 
coordination problems.  Current problems included loss of 
coordination, particularly on the left side, as well as a 
tendency to lean or fall onto the left side.  Dr. B. stated 
that the veteran's other medical history was unremarkable.  

Objectively, Dr. B. stated that the veteran could not perform 
a tandem walk, and he endorsed the veteran's complaints of 
left-sided incoordination.  Dr. B. summarized that the 
veteran had a history of head trauma and was now having 
coordination problems.  He stated that he believed that 
current difficulties were the result of the old injury, but 
new lesions could not be excluded.  Dr. B. referred the 
veteran for a CT scan of the head, and the September 1987 
report noted nonspecific atrophy of the cerebellum.

The veteran was provided a VA examination in December 1989.  
The veteran informed the examiner who performed that 
examination that his emotional problems began at the age of 
11, after he suffered a severe head injury with a skull 
fracture during a sledding accident.  The veteran related 
then-current emotional disturbances to pressure, anger, and 
frustrations to an inability to maintain employment.  After a 
review of the record and an examination, the examiner 
diagnosed the veteran with organic personality syndrome and 
rule out major depression along Axis I, and status post head 
injury along Axis III.  No Axis II diagnosis was provided.

The veteran was provided a fee-basis VA psychiatric 
examination in April 1993.  He informed the examiner that he 
became moody and cried easily, and that he also had an 
unsteady gait and loss of balance.  He related that these 
manifestations began around 1986 or 1987.  The veteran denied 
combat experience.  Objectively, he was described as alert 
and oriented to time, place and person.  Other tests were 
also performed, and need not be repeated here in detail.  As 
a result of a review of the record and the examination, this 
examiner recorded Axis I diagnoses of major depression and 
panic attacks.  He did not find an Axis II diagnosis, and he 
deferred an Axis III diagnosis.  

The veteran was also afforded a fee-basis VA neurological 
examination in April 1993.  He again related a history of a 
childhood head injury and resulting skull fracture to this 
examiner.  He also stated that he had had headaches ever 
since, along with dizziness, balance problems and other 
neurological problems.  The veteran denied migraine type-
headaches, however, and he there was no evidence of tics, 
paramyoclonus complex, chorea or choreiform disorders.  The 
fee-basis neurological examiner stated that, while the 
veteran had subjective complaints, these were not consistent 
with the neurological examination, which was normal.  That 
same fee-basis examiner performed a multipart VA examination 
in February 1994.  The resulting reports noted normal cranial 
and peripheral nerves.  A fee-basis eye examiner stated in 
February 1994 that the veteran had some visual disturbances 
as a result of the childhood head injury.

In March 1996, the veteran was provided another fee-basis 
neurological examination by the same examiner who conducted 
April 1993 and February 1994 examinations.  In contrast to 
his earlier findings, the examiner stated that the veteran 
had continued evidence of mild cerebellar ataxia.

In April 1996, the RO again afforded the veteran a fee-basis 
VA examination at The Ohio State University.  The veteran 
brought his father along for the examination.  The veteran 
again reported his childhood sledding accident, and his 
father informed the examiner that the veteran had been 
unconsciousness for about one month following the accident.  
The examiner stated that the veteran displayed inappropriate 
loudness and anger when introduced to the examiner in the 
waiting room.  The examiner commented that this was much 
greater than that even seen by others with unsatisfactory 
experiences with VA.  

Objectively, the veteran's gait appeared normal, without 
ataxia, and there was no obvious tremor or facial asymmetry.  
Likewise, there was no obvious psychomotor acceleration or 
retardation.  Speech eventually became coherent after the 
initial outburst.  That examiner diagnosed the veteran with 
organic affective syndrome along Axis I.  He stated that the 
nature of the veteran's almost explosive irritability and the 
lability of his affect, combined with test scores, suggested 
an organic affective syndrome with depression.  However, the 
fee-basis examiner recommended confirmation of the organic 
component with imaging studies.  

The veteran was provided his final fee-basis psychiatric 
examination in March 1998.  He informed that examiner of his 
1958 injury, and that he had part of his brain, including the 
cerebellum, removed.  The veteran stated that this did not 
cause any problem until his military service, when he had 
poor coordination and progressive deterioration in his 
ability to march.

Objectively, the examiner stated that that the veteran was 
calm, cooperative and spontaneous, and that he made good 
rapport.  Psychomotor activity was normal, and associates 
processes were tight, coherent, logical and goal-directed.  
As a result of the examination, the examiner stated that 
there were no Axis I or II diagnoses, and he deferred an Axis 
III diagnosis.  The examiner summarized that the veteran did 
not present sufficient evidence of a brain disorder 
consistent with dementia or any other cognitive disorder.

The service medical records, including a report of a 
separation examination that included a normal neurological 
evaluation, show no organic brain disorder.  In reviewing the 
post-service medical evidence of record, the Board finds no 
indication of the claimed disability until September 1987, 
almost 18 years after service.  A CT scan of the head at that 
time revealed nonspecific atrophy of the cerebellum.  
Subsequently dated medical evidence is conflicting as to 
whether the veteran has an organic brain disorder with some 
evaluations essentially ruling out the claimed disorder.  In 
fact, it was concluded following the most recent VA 
examination of record, a March 1998 psychiatric evaluation, 
that the veteran did not present sufficient evidence of a 
brain disorder consistent with dementia or any other 
cognitive disorder.  However, a VA fee-basis neurological 
examination in March 1996 revealed mild cerebellar ataxia, 
and a VA fee-basis psychiatric examination one month later 
resulted in a diagnosis of organic affective syndrome.  Thus 
there is competent medical evidence of an organic brain 
syndrome.  However, there is no medical evidence of a nexus 
between the disability at issue and service.  That is, the 
veteran's organic brain syndrome was not present during 
service or for many years thereafter, and there is no medical 
evidence to suggest a causal link between the claimed 
disability and any incident of active duty.  It is pertinent 
to note that, at the time of the April 1993 examination, 
which revealed cerebellar ataxia, the veteran indicated that 
his symptoms began in 1986 or 1987, which is consistent with 
the service medical records and the earliest dated post-
service medical evidence of an organic brain syndrome in the 
claims file.
 
The Board has considered the veteran's assertion that he had 
a preexisting brain disorder that was aggravated during 
service.  While there is no preservice medical evidence of 
record or available to obtain, it is apparent that he 
sustained a head injury in 1957 or 1958, when a young 
adolescent, some years prior to going on active duty.  He 
indicated that the preservice head trauma resulted in a skull 
fracture  upon the service entrance and separation 
examinations, and on several occasions in post-service 
medical records.  However, there was no indication of any 
residuals of a preservice head injury upon the veteran's 
entering service or at any time while he was on active duty.  
That is, there is no competent evidence to suggest that the 
veteran had any type of brain disability at the time he 
entered service.  Thus, the presumption of soundness 
(38 U.S.C.A. § 1111) and aggravation (38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306) analyses are not applicable here.  A 
physician did indicate in 1987 that he believed the veteran's 
balance difficulties at that time were the result of 
childhood head trauma some 30 years prior, but it was not 
suggested that the veteran's balance problems were worsened 
or even present during his  1966-1969 service.  The 
overwhelming weight of the evidence shows that the veteran's 
organic brain disease was not present until many years after 
service but, even assuming arguendo that the veteran had a 
preexisting brain disorder, it logically follows that, as the 
service medical records are entirely negative for any 
objective findings of organic brain syndrome or residuals of 
a head injury, any disability that may have preexisted 
service would not have been aggravated or worsened during 
that time. 
   
The Board has considered the veteran's testimony that his 
problems increased in severity during service and the service 
department records, which reflect his inability to pass an 
in-service course of study despite his best efforts.  
However, no clinician or examiner has attributed the 
veteran's in-service academic difficulties to an underlying 
organic brain syndrome and, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the veteran's 
claim for service connection for organic brain syndrome, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 





ORDER

Service connection for organic brain syndrome is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

